  1
                                                                                     ~~ERK U.S.~DISTRICT000RT
 2

 3                                                                                                     LKy


 4                                                                                 CENTRAL DISTRICT OF
                                                                                   BY                  CALf~ORNlA
                                                                                                          QEPUTY
 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

1 1 CHRIS LANGER                                                    Case No.: 2:19-cv-5200-SVW-AFM
12
                               Plaintiffs,                          FINDINGS OF FACT AND
13            vs.                                                   CONCLUSIONS OF LAW
14
   BOTACH MANAGEMENT LLC,DAVID
15 MEYER LLC

16
                                Defendant.
17

18 I.         Introduction
19            On January 7, 2020, the Court held a bench trial in this action to determine whether
20 Defendant Botach Management LLC ("Defendant") was liable under Title III of the Americans

21 ~ with Disabilities Act, 42 U.S.C. §§ 12182 et seq. (the "ADA" or "Title III"), and California's

22 Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq.l In advance of trial, Plaintiff Chris Langer

23 ("Plaintiffl') submitted declarations containing his witnesses' direct testimony, as required by the

24 Court's Standing Order for nonjury trials, while Defendant submitted a declaration of Ben

25

26
     Plaintiff's pretrial brief included an allegation that the front ramp to the Showroom was steeper than permitted by
   the ADA. See Dkt. 35 at 2, 8. This issue was not addressed in detail by Plaintiff during the trial, although Ben
27 Botach testified for the Defendant that the front curb to the Showroom is part of
                                                                                            the sidewalk and owned and
   maintained by the City of Los Angeles. Plaintiff did not address this issue in his closing statement or case-in-chief,
28 so the Court will assume Plaintiff has waived that claim and not address it in this order.
                                                              1
 1 Botach, the managing partner of Botach Management LLC. The parties presented their witnesses

 2 at trial and submitted their declarations as direct testimony, after which cross-examination and

 3 re-direct questioning by the parties was permitted. The Court also engaged in its own questioning

 4 of certain witnesses. Having carefully reviewed and considered the evidence presented at trial,

 5 the Court issues the following findings of fact and conclusions of law pursuant to Federal Rule of

 6 Civil Procedure 52(a).

 7 II.      Findings of Fact

 8          For all findings of fact set forth below, in making any credibility determinations

 9 regarding witness testimony, the Court has considered, among other things, the manner in which

10 the witnesses testified, their interest in the outcome of the case, and the reasonableness of their

1 1 testimony in light of all of the evidence. The Court has also considered the relevant factors in

12 Section 1.14 of the Manual of Model Civil Jury Instructions for the District Courts of the Ninth

13 Circuit(2017 Edition), located at http://www3.ce9.uscourts.~ov/jury

14 instructions/sites/default/files/WPD/Civil Instructions_2019 12.pdf

15          A.      The David Meyer Showroom

16          At all relevant times, the David Meyer Showroom ("the Showroom") was a business

17 located at 6110 W.Pico Blvd, Los Angeles CA.2 Botach Management LLC ("Defendant") is the

1 g owner of the property. At the time, the proprietor of the Showroom leased one-third of the

19 building from Defendant. The David Meyer Showroom exclusively sells household fixtures such
20 as faucets, showerheads, toilets, and sinks. At the time of Plaintiff's visit in May 2019, it had a

21 sign indicating "Parking in Rear" on its front door. Customers of the Showroom are not required

22 to make appointments in order to shop at the showroom. At some time between Plaintiff's visit

23 in May 2019 and the trial date, the "Parking in Rear" sign was removed from the front door to

24 the Showroom, based on pictures presented as exhibits at trial.

25          The building manager, Ben Botach, testified that the rear parking lot contains three

26 spaces that are specifically for the private use of the three tenants of the building, and that the
27 Defendant had never knowingly offered parking to the public in the rear parking lot. He also

28
                                                      2
  1 testified that the only parking available for customers of the Showroom was public, metered

 2 parking on the street in front of the Showroom. The Court found Botach's testimony to be

 3 . credible throughout and concluded that the pictures presented at trial supported his assertion that

 4 the rear parking lot included only three specified parking spaces, with additional space left clear

 5 for storage and access to a rear entrance to the building. See Plaintiff's Exhibits(no number

 6 given).

 7            B.       The Plaintiff

 8            Plaintiff Chris Langer is a disabled resident of San Diego, California. Plaintiff uses a

 9 motorized wheelchair and drives ahandicap-accessible van. Dkt. 36 at 2. Plaintiffs direct

10 testimony declaration stated that(1) he travels to Los Angeles frequently to eat, shop, and attend

1 1 auctions and other events, and (2) he will return and patronize the store once the barriers are

12 removed. ld. at 3.

13            C.       The Alleged Violation

14            Plaintiff testified first, stating that on May 24, 2019 he was in Los Angeles to attend a

15 mediation. He said that he saw the David Meyer Showroom's entrance while driving in his van,

16 and after seeing a sign that it offered "Parking in Rear," he traveled to the rear lot. Upon seeing

17 that no handicap-accessible parking was available in the rear parking lot, he then took several

18 photos from inside his van, and returned to the front of the store to take another picture of the

19 Showroom's front door. Plaintiff's pictures of the parking lot and accompanying testimony

20 ' clearly establish that none of the requirements for providing handicap-accessible parking were

21 met by the parking spots in Defendant's rear parking lot. Plaintiff then traveled to a Sherwin

22 Williams paint store, and two marijuana shops, noting during his testimony that neither of the

23 marijuana shops offered parking.

24           Plaintiff's home is approximately afour-hour drive from the Showroom, in the Mission

25 Bay neighborhood of San Diego. Plaintiff lives in athree-bedroom, handicap-accessible house.

26 Plaintiff testified that he saw through the store's front door and window an especially narrow

27 toilet that would be suited to his future plans to remodel his bathroom. Plaintiff testified that he

28
     Z Additional defendant David Meyer LLC has defaulted ar~d was not part of this bench trial. See Dkt. 15.
      made the decision to visit the Showroom and purchase a toilet on a whim. He stated that he

 2 planned to hire a contractor he knew to install the toilet, and that he had previously removed a

 3 wall between his bathroom and bedroom. Plaintiff testified that when he purchases large items,

 4 he leaves them in his van until a friend can transport them into his house, sometimes for several

 5 days. Plaintiff had never visited the Showroom prior to his May 2019 visit. As of the trial date,

 6 Plaintiff had not visited the Showroom again.
 ~I           D.       The Plaintiff's Credibility

 8            In its role as the fact-finder in a bench trial, the Court did not find Plaintiff's testimony

 9 credible. The Court was not convinced that Plaintiff had any actual intent to purchase or consider

10 purchasing a toilet (or any other household fixture) at the Showroom in West Los Angeles, and

1 1 then drive four hours south to San Diego with the toilet in his van, only to later hire a contractor

12 to include it in a planned remodeling project at his home in the Mission Bay neighborhood of

13 San Diego. The Court finds that the Plaintiffs stated intent to purchase an individual toilet

14 before consulting a contractor regarding the specific project plan in question to be untruthful, and

15 infers that Plaintiff likely prepared this justification after reviewing photos provided by his

16 investigators after his visit. Plaintiff also indicated that he had previously removed a wall

17 between his bathroom and bedroom, which also causes the Court to doubt his alleged need for a

18 particularly narrow toilet given the expansion created by wall removal.

19            The Court also did not find credible, given the picture exhibits presented at trial, that

20 Plaintiff could have seen any of the toilets available at the Showroom, much less have

21 particularly identified a narrow model especially suited to his bathroom renovation project. For

22 example, the only toilets shown in the photo exhibits provided to the Court were at the very back

23 of the store, approximately forty feet3 from the glass door at the front of the Showroom. See Trial

24 Exhibit 6-A.4 Pictures taken by the Plaintiff himself establish that his visit occurred during the

25

26 3 The Court estimates this figure based on the length and number of wooden floorboards in the submitted photos,
   which are in close proximity to kitchen faucets of standard size.
    The Court notes that the only pictures submitted in the exhibits that displayed toilets of any kind were taken by one
27 of Plaintiff's investigators on Sept. 11, 2019, several months after Plaintiff's alleged visit. See E~chibit 6-A. In the
   absence of any other submitted evidence on this point, the Court finds that the toilets in these photos were the
28 narrow toilets Plaintiff claims he saw through the glass front door.
                                                               4
 1 middle of the day. See Trial Exhibit 3-A, 3-B, 3-C. The glass front door to the store is

 2 particularly difficult to see into during the daytime, even from the sidewalk directly in front of

 3 the entrance. See Trial Exhibit 5-H, 5-I. Plaintiff testified that he did not leave his van at any

 4 point during the encounter. Plaintiffs assertion that he was able to identify a specific, narrow

 5 toilet approximately forty feet into the store's interior from the driver's seat of his van, across the

 6 sidewalk, during the daytime, is not remotely credible.

 7          Because the Plaintiff did not have any intent to enter the store when he drove into the

 8 parking lot, the Court concludes that he was not deterred by the lack of ahandicap-accessible

 9 parking spot from patronizing or accessing the Showroom. The Court finds as a factual matter

10 that(1)Plaintiff was not deterred from accessing the Showroom at the time that he entered the

1 1 rear parking lot of the Showroom and saw no handicap-accessible parking, and (2)that he is not

12 currently deterred from visiting the Showroom, because there is no likelihood whatsoever he

13 would return to purchase household fixtures of any kind from a West Los Angeles fixture

14 showroom for his home in San Diego.

15          E.     The Defendant's Rear Parking Lot

16          Based on the evidence submitted at trial, the Court determined that at the time Plaintiff

1 ~ entered the rear parking lot on May 24, 2019, the Showroom's sign offering "Parking in Rear",

1 g in combination with an open rear parking lot lacking any "No Parking" sign or express

19 restrictions limiting those parking spaces to tenants constituted parking offered to the public. The
20 Court concludes that regardless of Defendant's knowledge, at the time Plaintiff visited the

21 parking lot, the tenant who leased the Showroom did offer parking to the public, in connection

22 with the Showroom, which was a sales establishment open to the public. The Court also

23 concludes that between May 24, 2019 and the trial date, the sign on the Showroom's front door

24 was removed, and the Showroom no longer offered any type of parking to the public.

25 III.    Conclusions of Law

26          A.     Legal Standard

27         To bring suit in federal court, a party must meet the standing requirements of Article III

28 of the Constitution. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547(2016). Standing "limits the
                                                      5
 1 category of litigants empowered to maintain a lawsuit in federal court." Id. To achieve standing,

 2 "the plaintiff must have (1)suffered an injury-in-fact,(2)that is fairly traceable to the challenged

 3 conduct of the defendant, and (3)that is likely to be redressed by a favorable judicial decision."

 4 Id. "The plaintiff, as the party invoking federal jurisdiction, bears the burden of establishing

 5 these elements." Id.

 6          In establishing an injury, the Supreme Court held that an injury-in-fact needs to be

 7 "concrete and particularized" and "actual or imminent." Lujan v. Defs. of Wildlife, 504 U.S. 555,

 8 560(1992). The Ninth Circuit held that for ADA claims a plaintiffs injury is concrete and
 9 particularized if he is currently deterred from visiting the establishment. Doran v. 7-Eleven, Inc.,

10 524 F.3d 1034, 1040(9th Cir. 2008). A plaintiff fulfills the actual or imminent requirement when

1 1 he is threatened with harm in the future because of an existing or imminently threatened non-

12 compliance. Id. A plaintiff has also suffered an "injury in fact" traceable to the defendant's

13 conduct once he has "encountered or become aware of alleged ADA violations that deter his

14 patronage of... a place of public accommodation." Chapman,631 F.3d at 947(quoting Doran,

15 524 F.3d at 1042 n. 5.)(emphasis added).

16          B.      Analysis

1~                  1.     Plaintiff was not previously deterred by the lack ofaccessible parking in

1g                         the Showroom's rear parking lot.

19          The evidence presented at trial established that Plaintiff was not deterred from visiting

20 the Showroom at the time he entered the rear parking lot, because he never had any intent to exit

21 his van and patronize the Showroom. Therefore, regardless of whether the Showroom had an

22 obligation to provide accessible parking and failed to provide it, Plaintiffls lack of intent to

23 patronize the Showroom means the Plaintiff did not suffer an injury in fact. Plaintiffs story that

24 he spontaneously decided purchase a narrow toilet in West Los Angeles, in preparation for

25 installation at some future date, by a contractor he had not yet contacted or hired, is entirely

26 implausible. Plaintiff had never patronized the Showroom before, lived more than 120 miles
27 away from the Showroom, and presented no concrete evidence to suggest that his visit was part

28 of a plan to purchase a toilet, or any other type of household fixture offered by the Showroom.
                                                      6
 1          Unlike plaintiffs in other ADA cases, the specialized goods sold by the Showroom,the

 2 very substantial distance between Plaintiff's home and the Showroom, and the lack of additional

 3 evidence supporting Plaintiffs claim that he intended to patronize the Showroom all lead this

 4 Court to conclude as a matter of law that he suffered no injury in fact, because he was never

 5 deterred from accessing a place of public accommodation in the first place. Compare Doran v. 7-

 6 Eleven, Inc., 524 F.3d 1034, 1040(9th Cir. 2008)(finding standing when plaintiff alleged that he

 7 had visited the 7-Eleven ten to twenty times before, and that is was located near his favorite fast

 8 food restaurant in Anaheim, which he plans to visit on his annual trips to Disneyland); Pickern v.

 9 Holiday Quality Foods Inc., 293 F.3d 1133, 1138 (9th Cir. 2002)(finding that the plaintiffs

10 allegations that he preferred to shop at a particular grocery store, if accessible, sufficient to

1 1 establish injury for standing purposes) with Langer v. H&R LLC,2018 WL 6039823, at *2(C.D.

12 Cal. Aug. 13, 2018)(concluding that the same Plaintiff in this case, as a San Diego resident, did

13 not have standing with regard to ADA parking violations in a Los Angeles strip mall between 78

14 and 198 miles from his home); Kristoffersen v. RVS110, LLC,2019 WL 1877183, at *4(S.D.

15 Cal. Apr. 26, 2019)(denying summary judgment on the basis of inadequate evidence of either

16 intent to return or actual deterrence with regard to a mote1250 miles from the plaintiffls home).
l~          Civil Rights Educ. & Enft Ctr. v. Hosp. Properties Tr., does not alter this conclusion,

1 g because the Plaintiff did not present any evidence at trial to establish that he was acting as a

19 "tester" for ADA purposes, and that decision solely addressed the motivations of the plaintiffs,
20 which the Ninth Circuit determined could not deprive a plaintiff of standing, when they

21 otherwise alleged that they encountered a barrier that deterred them from accessing a hotel. 867

22 F.3d 1093, 1099, 1102(9th Cir. 2017); see also Twede v. Univ. of Washington, 309 F. Supp. 3d

23 886, 898(W.D. Wash. 2018). Here, the Court determines that Plaintiff had no intent to patronize

24 the Showroom, and thus was not deterred by the lack of accessible parking. Accordingly,

25 Plaintiff has no Article III standing for this claim on based on his previous visit.

26                  2.     Plaintiffis not currently deterredfrom returning to the Showroom

27                          because ofany ADA violations.

28
                                                      7
 1            First, the evidence and testimony presented at trial established that while the Showroom

 2 may have had parking offered to the public via the "Parking in Rear" sign at the time of

 3 Plaintiffls visit, that parking is no longer offered to the public. Because the Showroom no longer

 4 offers public parking, and a lack of adequately accessible parking is the only ADA violation that

 5 Plaintiff established factually at trial, Plaintiff cannot have Article III standing on the basis of the

 6 continuing deterrent effect of a barrier that no longer exists. See Hubbard v. 7-Eleven, Inc., 433

 7 F. Supp. 2d 1134, 1145 (S.D. Cal. 2006)(violations moot once it no longer exists for purposes of

 8 ADA);Indep. Living Res. v. Oregon Arena Corp., 982 F. Supp. 698, 771 (D. Or. 1997).

 9            Additionally, Plaintiff is not currently deterred from visiting the Showroom because (as

10 discussed previously) he did not credibly establish at trial that he had any intent to return to the

1 1 Showroom. Beyond the clear credibility issues regarding his testimony discussed above, the fact

12 that he lives more than 120 miles away from the Showroom in San Diego and testified at trial

13 only vaguely regarding his intent to return, the Court alternatively concludes that he is not

14 currently deterred from visiting the Showroom on the basis of those factual findings.

15

16      IV.         Conclusion

17          Based on the Court's findings of fact and conclusions of law set forth above, the Court

18 holds that because Plaintiff has not suffered an injury in fact, he lacks Article III standing to

19 bring these claims, and thus cannot prevail under either the ADA or California Unruh Act.

20 ~ Judgment for the Defendant.

21          IT IS SO ORDERED.

22

23 Date:         ~j~~~

24

25                                                 HON. S EPHEN V. WILSON
                                                   UNITED STATES DISTRICT JUDGE
26

27

28
                                                      8
